



Exhibit 10.33




OPTION GRANT NOTICE
UNDER THE
K2M GROUP HOLDINGS, INC.
2016 OMNIBUS INCENTIVE PLAN


K2M Group Holdings, Inc. (the “Company”), pursuant to its 2016 Omnibus Incentive
Plan (the “Plan”), hereby grants to the Participant set forth below the number
of Options (each Option representing the right to purchase one share of Common
Stock) set forth below, at an Exercise Price per share as set forth below. The
Options are subject to all of the terms and conditions as set forth herein, in
the Option Agreement (attached hereto or previously provided to the Participant
in connection with a prior grant), and in the Plan, all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.


Participant:
[Insert Participant Name]

Date of Grant:
[Insert Date of Grant]

Number of Options:
[Insert No. of Options Granted]

Exercise Price:
[Insert Exercise Price per share]

Option Period Expiration Date:
[Insert Expiration Date (e.g., Ten years from Date of Grant)]

Type of Option:
[Incentive Stock Option][Nonqualified Stock Option]

Vesting Schedule:
Provided the Participant has not undergone a Termination at the time of each
applicable vesting date (or event):



Vesting Date
Shares Vested
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]





*    *    *




1

--------------------------------------------------------------------------------







THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF
OPTIONS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN.


K2M Group Holdings, Inc.     Participant


________________________________    ________________________________
By:
Title:
        


        






























2

--------------------------------------------------------------------------------







        
OPTION AGREEMENT
UNDER THE
K2M Group Holdings, Inc.
2016 OMNIBUS INCENTIVE PLAN


Pursuant to the Option Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), and subject to the terms of this
Option Agreement (this “Option Agreement”) and the K2M Group Holdings, Inc. 2016
Omnibus Incentive Plan (the “Plan”), K2M Group Holdings, Inc. (the “Company”)
and the Participant agree as follows. Capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Plan.


1. Grant of Option. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Participant the number of Options
provided in the Grant Notice (with each Option representing the right to
purchase one share of Common Stock), at an Exercise Price per share as provided
in the Grant Notice. The Company may make one or more additional grants of
Options to the Participant under this Option Agreement by providing the
Participant with a new Grant Notice, which may also include any terms and
conditions differing from this Option Agreement to the extent provided therein.
The Company reserves all rights with respect to the granting of additional
Options hereunder and makes no implied promise to grant additional Options.


2. Vesting. Subject to the conditions contained herein and the Plan, the Options
shall vest as provided in the Grant Notice.


3. Exercise of Options Following Termination. In the event of Participant’s
Termination (A) by the Company for Cause, all outstanding Options granted
pursuant to the Grant Notice shall immediately terminate and expire; (B) due to
death or Disability, each outstanding unvested Option granted pursuant to the
Grant Notice shall immediately terminate and expire, and each outstanding vested
Option shall remain exercisable for one (1) year thereafter (but in no event
beyond the expiration of the Option Period); and (C) for any reason other than
as set forth in this Section 3, each outstanding unvested Option granted
pursuant to the Grant Notice shall immediately terminate and expire, and each
outstanding vested Option shall remain exercisable for 90 days thereafter (but
in no event beyond the expiration of the Option Period).


4. Method of Exercising Options. The Options may be exercised by the delivery of
notice of the number of Options that are being exercised accompanied by payment
in full of the Exercise Price applicable to the Options so exercised. Such
notice shall be delivered either (x) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the Company Secretary; or (y) to a third-party plan administrator
as may be arranged for by the Company or the Committee from time to time for
purposes of the administration of outstanding Options under the Plan, in the
case of either (x) or (y), as communicated to the Participant by the Company
from time to time. Payment of the aggregate Exercise Price may be made using any
of the methods described in Section 7(d)(i) or (ii) of the Plan; provided, that
the Participant shall obtain written consent from the Committee prior to the use
of the method described in Section 7(d)(ii)(A) of the Plan.
5. Issuance of Shares. Following the exercise of an Option hereunder, as
promptly as practical after receipt of such notification and full payment of
such Exercise Price and any required income or other tax withholding amount (as
provided in Section 9 hereof), the Company shall issue or transfer, or cause
such issue or transfer, to the Participant the number of shares with respect to
which the Options have been so exercised, and shall either (a) deliver, or cause
to be delivered, to the Participant a certificate or certificates therefor,
registered in the Participant’s name or (b) cause such shares to be credited to
the Participant’s account at the third-party plan administrator.


6. Company; Participant.


(a) The term “Company” as used in this Agreement with reference to employment
shall include the Company and its subsidiaries.
(b) Whenever the word “Participant” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the executors, the administrators, or the


3

--------------------------------------------------------------------------------





person or persons to whom the Options may be transferred by will or by the laws
of descent and distribution, the word “Participant” shall be deemed to include
such person or persons.


7. Non-Transferability. The Options are not transferable by the Participant
except to Permitted Transferees in accordance with Section 14(b) of the Plan.
Except as otherwise provided herein, no assignment or transfer of the Options,
or of the rights represented thereby, whether voluntary or involuntary, by
operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Options shall terminate and become of no further effect.


8. Rights as Stockholder.


The Participant or a permitted transferee of the Options shall have no rights as
a stockholder with respect to any share of Common Stock covered by an Option
until the Participant shall have become the holder of record or the beneficial
owner of such Common Stock, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Common Stock for which
the record date is prior to the date upon which the Participant shall become the
holder of record or the beneficial owner thereof.


9. Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof.


10. Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided; provided that, unless and until some other address be
so designated, all notices or communications by the Participant to the Company
shall be mailed or delivered to the Company at its principal executive office,
to the attention of the Company Secretary, and all notices or communications by
the Company to the Participant may be given to the Participant personally or may
be mailed to the Participant at the Participant’s last known address, as
reflected in the Company’s records. Notwithstanding the above, all notices and
communications between the Participant and any third-party plan administrator
shall be mailed, delivered, transmitted or sent in accordance with the
procedures established by such third-party plan administrator and communicated
to the Participant from time to time.


11. No Right to Continued Service. This Agreement does not confer upon the
Participant any right to continue as an employee or service provider to the
Company.


12. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.


13. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Agreement shall be valid only if made in writing and signed by the parties
hereto; provided, however, that any such waiver, alteration, amendment or
modification is consented to on the Company’s behalf by the Committee. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.


14. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Notwithstanding anything contained in
this Option Agreement, the Grant Notice or the Plan to the contrary, if any suit
or claim is instituted by the Participant or the Company relating to this Option
Agreement, the Grant Notice or the Plan, the Participant hereby submits to the
exclusive jurisdiction of and venue in the courts of Delaware.


15. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.






4